Citation Nr: 0520544	
Decision Date: 07/29/05    Archive Date: 08/08/05

DOCKET NO.  04-19 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for a lumbosacral 
sprain claimed as back pain.


ATTORNEY FOR THE BOARD

J. M. Wagman, Associate Counsel




INTRODUCTION

The veteran had active military service from November 1988 to 
December 1989.

This matter comes before the Board of Veterans' Appeals 
("Board") on appeal from a March 2004 rating decision by 
the Department of Veterans Affairs ("VA") Regional Office 
("RO") in San Juan, Puerto Rico, which declined to reopen a 
claim for service connection for lumbosacral strain.  

Having considered the record and the applicable law, the 
Board finds that this matter must be REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC, to 
ensure compliance with applicable law.  VA will notify the 
veteran if further action is required on her part.


REMAND

The veteran is seeking to reopen a claim of service 
connection for a back disorder.  While she contends that she 
injured her back in basic combat training, her service 
medical records have not been received.  

Under the Veterans Claims Assistance Act (VCAA), VA must 
obtain the claimant's service medical records and, if the 
claimant has furnished VA information sufficient to locate 
such records, other relevant records pertaining to the 
claimant's active military, naval, or air service that are 
held or maintained by a governmental entity.   
38 U.S.C.A. § 5103A (West 2002).

The veteran filed her original claim for service connection 
for lumbosacral strain with the Philadelphia RO in March 
1997.  Upon repeated requests by the Philadelphia RO to 
obtain the service medical records from the National 
Personnel Records Center, the center responded that the 
veteran's service medical records could not be located.  The 
veteran's claim was denied in November 1997, on the basis 
that the evidence did not show that a lumbosacral strain was 
incurred in or aggravated by active service and/or was 
proximately due to a service-connected disability.  

In March 1998, after the rating decision had been issued, the 
National Personnel Records Center sent to the Philadelphia RO 
a folder with miscellaneous personnel records and a copy of 
the veteran's enlistment entrance medical examination.  Those 
records reflect that following her separation from active 
military duty, the veteran was assigned to the 1175th U.S. 
Army Transportation Terminal Brigade in Pedricktown, New 
Jersey. 

The veteran's petition to reopen her claim was received in 
March 2002.  However, the record does not reflect that the 
Philadelphia RO or the San Juan RO (the RO now having 
jurisdiction over the veteran's file) requested her service 
medical records from the 1175th U.S. Army Transportation 
Terminal Brigade.  The veteran's service personnel record (DA 
Form 2-1) confirms she reported to Pedricktown in February 
1991.  

The claim will therefore be remanded to enable the AMC to 
attempt to secure the veteran's service medical records.  If 
the service medical records cannot be located and/or are 
unavailable, the RO should notify the appellant of the need 
to submit alternate forms of evidence in lieu of missing 
records that may support her contention that she was injured 
during the specific times claimed.

Accordingly, and to ensure full compliance with due process 
requirements, further appellate consideration will be 
deferred and this case is REMANDED to the RO via the AMC for 
the following development:

1.  The AMC will contact the 1175th 
Transportation Terminal Brigade in 
Pedricktown, New Jersey, and request that 
it forward copies of the veteran's 
service medical records.  Any documents 
received from these requests must be 
incorporated into the claims folder.  If 
it is determined that the records do not 
exist or have been lost, document this 
fact and note all attempts that were made 
to locate them.  In that event, the 
veteran will be advised of the need to 
submit alternate forms of evidence in 
lieu of missing service medical records; 
including "buddy" statements, letters 
dated contemporaneously with her in-
service injuries, and statements of 
family members and friends.  

2.  The RO should again attempt to 
contact Dr. Nuñez at Policlinica Factor, 
Arecibo, Puerto Rico and inquire about 
the records allegedly forwarded to, but 
never received by, the RO in December 
2003.  If there is no response, the RO 
should inform the veteran that no records 
have been received.

3.  Upon completion of the above, the RO 
should then readjudicate the claims on 
appeal.  If any benefit sought on appeal 
remains denied, the RO should send the 
veteran a supplemental statement of the 
case ("SSOC") within an appropriate 
period of time to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	Vito A. Clementi
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 

